Exhibit 10.1

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of
October 9, 2003 by and among NEKTAR THERAPEUTICS, a Delaware corporation (the
“Grantor”), having its principal executive offices at 150 Industrial Road, San
Carlos, California 94070 and J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION
(“J.P. Morgan”), having an office at 560 Mission Street, 13th Floor, San
Francisco, California 94105, (i) in its capacity as trustee (the “Trustee”) for
the holders (the “Holders”) of the Notes (as hereinafter defined) issued by the
Grantor under the Indenture referred to below and (ii) in its individual
capacity, as securities intermediary (in such capacity, the “Pledged Securities
Intermediary”) at its office in New York c/o: J.P. Morgan Chase Bank,
Institutional Trust Services, 4 New York Plaza, 15th Floor, New York, New York
10004 (the “Account Office”) with respect to the Pledge Account (as hereinafter
defined).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Indenture.

 

W I T N E S S E T H

 

WHEREAS, the Grantor and the Trustee have entered into that certain Indenture
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”), pursuant to which the Grantor is
issuing in one or more series from time to time its 3% Convertible Subordinated
Notes due 2010 (the “Notes”); and

 

WHEREAS, subject to the terms of this Agreement, the Pledged Securities
Intermediary has established for the Grantor, as beneficial owner, a securities
account (the “Pledge Account”) at the Account Office, registered in the name of
the Trustee, as entitlement holder, and designated as Account No. 10206353.1,
Reference: “J.P. Morgan Trust Company, National Association as Pledged
Securities Intermediary, Nektar Therapeutics Convertible Bond Collateral A/C”;
and

 

WHEREAS, the Grantor has agreed to purchase or cause the purchase of security
entitlements with respect to the U. S. Government Securities identified by CUSIP
number in Schedule I hereto (such security entitlements being, collectively, the
“Pledged Securities”), for the account of the Pledged Securities Intermediary
for credit to the Pledge Account, in an amount that will be sufficient, upon
receipt of the scheduled interest and principal payments in respect thereof, to
provide for the payment of the first six scheduled interest payments due on the
Notes; and

 

WHEREAS, to secure the obligations of the Grantor under the Indenture and the
Notes to pay in full each of the first six scheduled interest payments on the
Notes and to pay in full all of the principal, premium (if any) and interest on
the Notes and all other amounts payable by the Grantor under the Indenture in
the event that the Notes or any principal thereof or premium, if any, thereon
becomes due and payable prior to such time as the first six scheduled interest
payments thereon shall have been paid in full (collectively, the “Obligations”),
the Grantor has

 

--------------------------------------------------------------------------------


 

agreed (i) to grant to the Trustee, for its benefit and the ratable benefit of
the Holders of the Notes, a security interest in the Pledge Account and all
cash, Pledged Securities and other Collateral (as hereinafter defined) from time
to time deposited therein or credited thereto and (ii) to execute and deliver
this Agreement in order to secure the payment and performance by the Grantor of
all the Obligations; and

 

WHEREAS, it is a condition precedent to the purchase of the Notes by the initial
Holders thereof that the Grantor shall have granted the security interests
contemplated by this Agreement; and

 

WHEREAS, unless otherwise defined herein or in the Indenture, terms used herein
that are defined in Article 8 or 9 of the Uniform Commercial Code as in effect
in the State of New York (the “UCC”) are used herein as therein defined:

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and in
order to induce the initial Holders to purchase the Notes, the Grantor hereby
agrees with the Trustee, for the benefit of the Trustee and for the ratable
benefit of the Holders of the Notes, and with the Pledged Securities
Intermediary as follows:

 

SECTION 1.  Grant of Security Interest.  The Grantor hereby grants to the
Trustee, for its benefit and for the ratable benefit of the Holders of the
Notes, a security interest in and to all of the Grantor’s right, title and
interest in, to and under the following, in each case whether now owned or
hereafter acquired, wherever located and whether now or hereafter existing
(hereinafter collectively referred to as the “Collateral”):

 

(a)                                  the Pledge Account;

 

(b)                                 all cash or credit balances from time to
time deposited in or credited to the Pledge Account;

 

(c)                                  the Pledged Securities and all other
financial assets (including certificated and uncertificated securities) and
security entitlements from time to time deposited in, credited to, or created or
otherwise carried in the Pledge Account;

 

(d)                                 all interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Collateral;

 

(e)                                  all securities (whether certificated or
uncertificated) or other financial assets, security entitlements, securities
accounts, accounts, general intangibles, instruments, documents, cash or deposit
accounts representing or evidencing any or all of the Collateral; and

 

2

--------------------------------------------------------------------------------


 

(f)                                    to the extent not covered by clauses (a)
through (e) above, all proceeds of any and all of the foregoing Collateral
(including, without limitation, proceeds that constitute property of the types
described in clauses (a) through (e) above).

 

SECTION 2.  Secured Obligations.  This Agreement and the grant of a security
interest in the Collateral secure the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration, upon
redemption or otherwise) of all Obligations now or hereafter existing, whether
for principal, premium, interest, fees, indemnities or otherwise, and all
obligations of the Grantor now or hereafter existing under this Agreement (all
such Obligations and such other obligations being, collectively, the “Secured
Obligations”).  Without limiting the generality of the foregoing, this Agreement
and the grant of a security interest in the Collateral hereunder secure, to the
fullest extent permitted by applicable law, the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by the Grantor
to the Trustee or the Holders under the Notes or the Indenture but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Grantor.

 

SECTION 3.  Maintaining the Pledge Account.  Prior to or concurrently with the
execution and delivery hereof and for so long as any Secured Obligation shall
remain outstanding,

 

(a)                                  the Trustee shall establish and maintain
(and the Pledged Securities Intermediary shall maintain and administer in
accordance with this Agreement) the Pledge Account with the Pledged Securities
Intermediary at the Account Office in accordance with the terms of this
Agreement. The Pledge Account shall at all times be under the sole dominion and
control of, and shall at all times be segregated from any other custodial,
collateral or other accounts maintained by, or under the dominion and control
of, the Trustee;

 

(b)                                 it shall be a term and condition of the
Pledge Account, notwithstanding any term or condition to the contrary in any
other agreement relating to the Pledge Account, and except as otherwise provided
by the provisions of Section 5 and Section 15.9 of this Agreement, that no
Collateral (including proceeds thereof) shall be paid or released from the
Pledge Account to or for the account of, or withdrawn by or for the account of,
and no entitlement orders with respect to any of the Collateral shall be given
to the Pledged Securities Intermediary by, the Grantor or any other Person other
than the Trustee as provided herein;

 

(c)                                  subject to the provisions of this
Agreement, the Pledge Account shall be registered in the name of the Trustee on
the books and records of the Pledged Securities Intermediary, the Trustee shall
be identified on such books and records as the entitlement holder with respect
to all security entitlements in all financial assets from time to time held in
or credited to the Pledge Account, and the Trustee shall have the sole right to
(i) deliver entitlement orders with respect to the Pledge Account and any
Collateral from time to time credited thereto, deposited therein or represented
thereby or (ii) make withdrawals from the Pledge Account or

 

3

--------------------------------------------------------------------------------


 

otherwise exercise any other rights with respect to any Collateral from time to
time credited thereto or on deposit therein; and

 

(d)                                 the Pledge Account shall be subject to such
applicable laws, and such applicable regulations of any appropriate banking or
governmental authority, as may now or hereafter be in effect, including without
limitation any applicable regulations of the Board of Governors of the Federal
Reserve System.

 

SECTION 4.  Acquisition of Pledged Securities for Credit to the Pledge Account.

 

(a)                                  On or prior to the date hereof, the Grantor
shall purchase or cause the purchase of the Pledged Securities for the account
of the Pledged Securities Intermediary for credit to the Pledge Account.

 

(b)                                 Upon transfer or credit of the Pledged
Securities to the Pledged Securities Intermediary, as confirmed to the Pledged
Securities Intermediary by the Federal Reserve Bank of New York or another
securities intermediary at which the Pledged Securities Intermediary maintains a
securities account, the Pledged Securities Intermediary shall make appropriate
book entries indicating that the Pledged Securities have been credited to and
are held in the Pledge Account.

 

SECTION 5.  Disbursements From the Pledge Account; Transfers of Additional
Amounts to the Pledge Account.

 

(a)                                  At least three Business Days prior to the
due date of any of the first six scheduled interest payments on the Notes, the
Grantor may, pursuant to written instructions given by the Grantor to the
Trustee (each an “Issuer Order”), instruct the Trustee to direct the Pledged
Securities Intermediary to release from the Pledge Account, and pay to the
Holders of the Notes as of the applicable Regular Record Date, proceeds of the
Pledged Securities sufficient to provide for payment in full of such interest
then due on the Notes.  Upon receipt of an Issuer Order, the Trustee will direct
the Pledged Securities Intermediary to release funds from (and to the extent of)
proceeds of the Pledged Securities in the Pledge Account in an amount sufficient
to provide for the payment in full of such interest then due on the Notes, as
instructed in such Issuer Order, and to transfer such funds to the Holders of
the Notes in accordance with the payment provisions of the Indenture.  Nothing
in this Section 5 shall affect the Trustee’s rights to direct the application of
the Collateral to the payment of amounts due on the Notes upon acceleration
thereof in accordance with the terms of the Indenture.

 

(b)                                 If the Grantor makes all or any portion of
any interest payment for which the Collateral is security from a source of funds
other than the Pledge Account (“Grantor Funds”), the Grantor may, after payment
in full of such interest payment, instruct the Trustee, pursuant to an Issuer
Order, to direct the Pledged Securities Intermediary to release to the Grantor,
or to another party designated by the Grantor in such Issuer Order (the
“Grantor’s Designee”), proceeds from the Pledge Account in an amount that, in
the discretion of the Grantor, is less than

 

4

--------------------------------------------------------------------------------


 

or equal to the amount of Grantor Funds applied to such interest payment;
provided that, after giving effect to such release, the scheduled interest and
principal payments in respect of the Pledged Securities remaining in the Pledge
Account, together with any cash remaining in the Pledge Account, equal or exceed
the amount necessary to provide for the timely payment in full of interest on
the Notes for as many of the first six scheduled interest payments as shall then
remain.  Upon (i) receipt by the Trustee of such Issuer Order and (ii)
confirmation by the Trustee of the payment in full of such interest payment
(from such Grantor Funds and, if necessary, additional funds released from the
Pledge Account in accordance with Section 5(a)), the Trustee shall direct the
Pledged Securities Intermediary to release funds from (and to the extent of)
proceeds of the Pledged Securities in the Pledge Account and to transfer such
funds to the Grantor or the Grantor’s Designee, as the case may be, as
instructed in such Issuer Order as soon as practicable after such conditions are
satisfied.

 

(c)                                  If at any time the scheduled interest and
principal payments in respect of the Pledged Securities then credited to the
Pledge Account, together with any cash then held in the Pledge Account, exceed
100% of the amount necessary (which shall be certified in writing by an Officer
of the Company or, if such amount, together with all other amounts disbursed
from the Pledge Account in the preceding 12 month period, equals or exceeds
$100,000, by a nationally recognized firm of independent accountants selected by
the Grantor and delivered to the Trustee) to provide for the payment in full,
when due, of the first six scheduled interest payments on the Notes (or such
number of the first six scheduled interest payments on the Notes as shall then
remain, as the case may be), the Grantor may instruct the Trustee, pursuant to
an Issuer Order, to direct the Pledged Securities Intermediary to release any
such excess amount to the Grantor or to the Grantor’s Designee.  Upon receipt of
such Issuer Order (which shall be accompanied by a certificate in accordance
with, and meeting the requirements of, the provisions of Section 314(d) of the
TIA or, if the amount to be released from the pledge, together with all other
amounts disbursed from the Pledge Account in the preceding 12 month period,
equals or exceeds $100,000, by a certificate of such nationally recognized firm
of independent accountants stating that the scheduled interest and principal
payments in respect of the Pledged Securities credited to the Pledge Account,
together with any cash held in the Pledge Account, in each case after giving
effect to such release, equal or exceed 100% of the amount necessary to provide
for the payment in full, when due, of such remaining scheduled interest payments
on the Notes), the Trustee shall instruct the Pledged Securities Intermediary to
release funds from (and to the extent of) proceeds of such Pledged Securities in
accordance with such Issuer Order and the accompanying certificate and to
transfer such funds to the Grantor or the Grantor’s Designee, as the case may
be.

 

(d)                                 Upon the release of any Collateral from the
Pledge Account in accordance with the terms of this Section 5, whether upon
release of proceeds of Collateral to the Holders as payment of interest or upon
release of proceeds of Collateral to the Grantor or the Grantor’s Designee as
provided in Section 5(b) or Section 5(c), the security interest evidenced by
this Agreement in such released Collateral will automatically terminate and be
of no further force and effect.

 

5

--------------------------------------------------------------------------------


 

(e)                                  At least three Business Days prior to the
due date of each of the first six scheduled interest payments on the Notes, the
Grantor shall give the Trustee notice (by Issuer Order) as to whether such
interest payment will be made pursuant to Section 5(a) or 5(b) above and the
respective amounts of interest that will be paid from the Pledge Account and
from Grantor Funds (it being understood that the failure by the Grantor to
provide an Issuer Order shall not constitute an Event of Default). Any Grantor
Funds to be used to make any interest payment (or portion thereof) shall be
delivered to the Trustee, in immediately available funds, prior to 12:00 p.m.
(New York City time) on such interest payment date. If no such notice is given
or such Grantor Funds have not been so delivered, the Trustee will act pursuant
to Section 5(a) above as if it had received an Issuer Order pursuant thereto for
the payment in full of the interest then due from the proceeds of Pledged
Securities in the Pledge Account.

 

(f)                                    If on any interest payment date there are
insufficient proceeds of Pledged Securities in the Pledge Account to make the
scheduled payment of interest due on such date (after taking into account any
Grantor Funds delivered to the Trustee as provided in Section 5(b) above), the
Trustee shall direct the Pledged Securities Intermediary to liquidate Collateral
in the Pledge Account to the extent necessary to pay, in full, such scheduled
payment of interest.

 

(g)                                 Nothing contained in this Agreement
(including without limitation the provisions hereof regarding the delivery of
Issuer Orders by the Grantor to the Trustee) shall (i) afford the Grantor any
right to issue entitlement orders to the Pledged Securities Intermediary or any
other Person with respect to the Pledge Account or any security entitlement in
respect of the Pledged Securities, or otherwise afford the Grantor control of
the Pledge Account or any such security entitlement, or (ii) otherwise give rise
to any rights of the Grantor with respect to the Pledge Account, the Pledged
Securities, or any security entitlement thereto, other than the Grantor’s rights
under this Agreement as the beneficial owner of Collateral pledged to and
subject to the exclusive dominion and control (subject to the Trustee’s
obligations to comply with Sections 5(a) through (f) and Section 15.9 hereof) of
the Trustee in its capacity as such (and not as a securities intermediary).  The
Grantor acknowledges, confirms and agrees that the Trustee holds a security
interest in the Pledged Securities solely as Trustee for the Holders of the
Notes and not as a securities intermediary.

 

(h)                                 Anything contained herein to the contrary
notwithstanding, prior to any release of any Collateral to the Grantor or the
Grantor’s Designee, the Grantor shall deliver to the Trustee such certificates,
opinions or other documents as may be required by the Indenture or the TIA in
connection with such release and shall otherwise comply with the requirements of
the Indenture and the TIA applicable thereto.

 

(i)                                     If at any time the Grantor is obligated
to pay any amount to the Trustee pursuant to the terms of this Agreement and the
Trustee charges such amount against the Pledge Account with the result that the
scheduled interest and principal payments in respect of the Pledged Securities
then credited to the Pledge Account, together with any cash then held in the
Pledge Account, are less than 100% of the amount necessary to provide for the
payment in full, when

 

6

--------------------------------------------------------------------------------


 

due, of the first six scheduled interest payments on the Notes (or such number
of the first six scheduled interest payments on the Notes as shall then remain,
as the case may be), the Grantor shall deposit cash into the Pledge Account in
the amount of such deficiency and shall deliver to the Trustee a certificate
signed by one of its Officers (as defined in the Indenture) stating that the
scheduled interest and principal payments in respect of the Pledged Securities
credited to the Pledge Account, together with any cash held in the Pledge
Account, in each case after giving effect to such deposit by the Grantor, equal
or exceed 100% of the amount necessary to provide for the payment in full, when
due, of such remaining scheduled interest payments on the Notes.

 

(j)                                     Neither the Trustee nor the Pledged
Securities Intermediary shall be liable for any disbursement made or other
action taken in accordance with an Issuer Order. In no event shall either of the
Pledged Securities Intermediary or the Trustee in its role hereunder be liable
for any special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), except as a result of its gross
negligence or willful misconduct.

 

SECTION 6.  Securities Intermediary.  (a) J.P. Morgan, as Pledged Securities
Intermediary, hereby represents and warrants to, and agrees with the Grantor and
the Trustee, as follows:

 

(a)                                  It is a securities intermediary as of the
date hereof and, for so long as this Agreement remains in effect and J.P. Morgan
is acting as the Pledged Securities Intermediary hereunder, it shall remain a
securities intermediary and shall at all times act in such capacity with respect
to the Trustee, the Pledge Account and all other Collateral.

 

(b)                                 The Pledge Account is and will be maintained
as a securities account.

 

(c)                                  Each item of property (whether cash,
certificated or uncertificated securities, security certificates, security
entitlements or any other property whatsoever) credited to the Pledge Account
shall be treated as a financial asset.

 

(d)                                 All financial assets in registered form or
payable to, or to the order of, any Person and credited to the Pledge Account
shall be registered in the name of, payable to or to the order of, or endorsed
to, the Pledged Securities Intermediary, and in no case during the term of this
Agreement will any financial asset credited to the Pledge Account be registered
in the name of, payable to or to the order of, or endorsed to, the Grantor,
except to the extent the foregoing have been subsequently endorsed by the
Grantor to the Pledged Securities Intermediary or in blank.

 

(e)                                  It (i) shall, upon written direction from
the Trustee, as entitlement holder with respect to the Pledge Account, the
Pledged Securities and all other Collateral, and without further consent from
the Grantor, comply with all instructions, entitlement orders and directions of
any kind originated by the Trustee concerning the Collateral, including without
limitation directions to liquidate or otherwise dispose of the Collateral as and
to the extent directed by the Trustee and to pay over to the Trustee, or as
otherwise directed by the Trustee, all proceeds and other value therefrom or
otherwise distributed with respect thereto, without any set-off or deduction,
and (ii)

 

7

--------------------------------------------------------------------------------


 

shall not, except as otherwise directed in writing by the Trustee, as
entitlement holder with respect to the Pledge Account, the Pledged Securities
and all other Collateral, comply or agree to comply with any instructions,
entitlement orders or directions of any kind that are originated by the Grantor
or any other Person with respect to any of the Collateral.

 

(f)                                    Except for the claims and interests of
the Trustee under this Agreement and the rights of the Grantor vis-à-vis the
Trustee hereunder, it does not know of any claim to or security interest or
other interest in the Collateral.

 

(g)                                 It hereby waives its rights to set off any
obligations of the Grantor to it against any or all of the Collateral, and
hereby agrees that any and all liens, encumbrances, claims or security interests
which it may have against the Collateral, either now or in the future, are and
shall be subordinate and junior in right of payment to the prior payment in full
of all Secured Obligations.

 

SECTION 7.  Representations and Warranties.  The Grantor hereby represents and
warrants that:

 

(a)                                  The execution and delivery by the Grantor
of, and the performance by the Grantor of its obligations under, this Agreement
will not contravene any provision of applicable law or the articles of
incorporation or by-laws of the Grantor or any material agreement or other
material instrument binding upon the Grantor or any judgment, order or decree of
any governmental body, agency or court having jurisdiction over the Grantor, or
result in the creation or imposition of any lien on any assets of the Grantor,
except for the security interests granted under this Agreement.

 

(b)                                 No consent of any other Person and no
approval, authorization or order of, action by or qualification with, any
governmental authority, regulatory body, agency or other third party is required
(i) for the execution, delivery or performance by the Grantor of its obligations
under this Agreement or (ii) for the grant by the Grantor of the security
interests created by this Agreement.  To the best of Grantor’s knowledge, no
consent of any other Person and no approval, authorization or order of, action
by or qualification with, any governmental authority, regulatory body, agency or
other third party is required for the exercise by the Trustee of the rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement.

 

(c)                                  The Grantor is the beneficial owner of the
Collateral, free and clear of any lien or claim of any Person (except for the
security interests created by this Agreement and any lien arising under the
Indenture in favor of the Trustee).  The Grantor has not at any time transferred
any of the Collateral to any Person other than the Trustee or encumbered any of
the Collateral with a lien in favor of any other Person.  No financing statement
or instrument similar in effect covering all or any part of the Grantor’s
interest in any of the Collateral is on file in any public or

 

8

--------------------------------------------------------------------------------


 

recording office, other than the financing statements filed pursuant to this
Agreement.  Other than the Grantor’s previous name, Inhale Therapeutics, Inc.,
the Grantor has no trade names.

 

(d)                                 This Agreement has been duly authorized,
executed and delivered by the Grantor and constitutes a valid and binding
agreement of the Grantor, enforceable against the Grantor in accordance with its
terms, except as the enforceability hereof may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by equitable principles of general applicability.

 

(e)                                  Upon the transfer to the Pledged Securities
Intermediary of the Pledged Securities, the crediting thereof to the Pledge
Account in accordance with Section 4 above and the execution and delivery of
this Agreement by all of the parties hereto, the grant of a security interest in
the Collateral pursuant to this Agreement for the benefit of the Trustee and the
Holders of the Notes will create a valid and perfected first priority security
interest in such Collateral securing the payment of the Secured Obligations.

 

(f)                                    There are no legal or governmental
proceedings pending or, to the best of the Grantor’s knowledge, threatened to
which the Grantor is a party or to which any of the properties of the Grantor is
subject that would adversely affect in any material respect the power or ability
of the Grantor to perform its obligations under this Agreement or to consummate
the transactions contemplated hereby.

 

(g)                                 The pledge of the Collateral pursuant to
this Agreement is not prohibited by any law or governmental regulation
(including, without limitation, Regulations U and X of the Board of Governors of
the Federal Reserve System) applicable to the Grantor.

 

(h)                                 To the best of Grantor’s knowledge, no
Default or Event of Default exists.

 

(i)                                     The Grantor’s exact legal name is that
indicated on the signature page hereof.

 

(j)                                     The Grantor is a corporation organized
in the State of Delaware.

 

(k)                                  The Grantor’s organizational identification
number is 943134940.

 

(l)                                     The Grantor’s place of business or, if
more than one, its chief executive office as well as the Grantor’s mailing
address is as is set forth in Section 15.1.

 

SECTION 8.  Further Assurances.

 

(a)                                  The Grantor agrees that from time to time,
it will, at its own expense, promptly upon reasonable request by the Trustee,
execute and deliver or cause to be executed and delivered, or use its
commercially reasonable efforts to procure, all assignments, instruments and
other documents, all in form and substance reasonably satisfactory to the
Trustee, deliver any instruments to the Trustee and take any other actions that
may be necessary or, in the reasonable

 

9

--------------------------------------------------------------------------------


 

opinion of the Trustee, desirable to perfect, continue the perfection of, or
protect the first priority of the Trustee’s security interest in and to the
Collateral, to protect the Collateral against the rights, claims, or interests
of third Persons (other than any such rights, claims or interests created by or
arising through the Trustee) or to effect the purposes of this Agreement.

 

(b)                                 The Grantor hereby authorizes the Trustee to
file any financing or continuation statements with respect to the Collateral
without the signature of the Grantor (to the extent permitted by applicable
law); provided, however, that the Grantor shall not be relieved of any of its
obligations under Section 8(a) or 8(d) hereof.  A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(c)                                  The Grantor will furnish to the Trustee
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Trustee may reasonably request, all in reasonable detail.

 

(d)                                 The Grantor will promptly pay all costs and
expenses reasonably incurred in connection with any of the foregoing within 30
days of receipt of an invoice therefor. The Grantor also agrees, whether or not
requested by the Trustee, to take all actions that are necessary to perfect and
to continue the perfection of, and to protect the first priority of, the
Trustee’s security interest in and to the Collateral, including the filing of
all necessary financing and continuation statements, and to protect the
Collateral against the rights, claims or interests of third Persons (other than
any such rights, claims or interests created by or arising through the Trustee).

 

(e)                                  The Grantor hereby irrevocably authorizes
the Trustee at any time and from time to time to file in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(x) indicate the Collateral as being of an equal or lesser scope or with greater
detail, and (y) contain any other information required by part 5 of Article 9 of
the Uniform Commercial Code of the appropriate jurisdiction for the sufficiency
or filing office acceptance of any financing statement or amendment; provided
that the Trustee shall have no obligation to perform any of the foregoing
actions other than those expressly provided herein or in the Indenture.

 

(f)                                    The Pledged Securities Intermediary
covenants and agrees with the Grantor and the Trustee that for so long as the
Pledged Securities Intermediary holds assets in the Pledge Account, the Pledged
Securities Intermediary will, as soon as reasonably practicable, certify in
writing the aggregate dollar value of the assets held in such Pledge Account on
a monthly basis, as of the Grantor’s fiscal month end or at such other time as
the parties may mutually agree.  The Grantor will provide the Pledged Securities
Intermediary with a schedule of its fiscal months as soon as such schedule
becomes reasonably available.

 

10

--------------------------------------------------------------------------------


 

SECTION 9.  Covenants.  The Grantor covenants and agrees with the Trustee and
the Holders of the Notes that from and after the date of this Agreement until
the earlier of (x) payment in full in cash of each of the first six scheduled
interest payments due on the Notes under the terms of the Indenture or (y)
payment in full in cash of all Secured Obligations due and owing under the
Indenture and the Notes in the event such Secured Obligations become due and
payable prior to the payment in full of the first six scheduled interest
payments on the Notes:

 

(a)                                  it will not (and will not purport to) sell
or otherwise dispose of, or grant any option, right or warrant with respect to,
any of the Collateral or its beneficial interest therein, and it will not create
or permit to exist any lien or other adverse interest in or with respect to its
beneficial interest in any of the Collateral (except for the security interests
granted under this Agreement and any lien arising under the Indenture in favor
of the Trustee);

 

(b)                                 it will not (i) enter into any agreement or
understanding that restricts or inhibits or purports to restrict or inhibit the
Trustee’s rights or remedies hereunder, including without limitation the
Trustee’s right to sell or otherwise dispose of the Collateral, or (ii) fail to
pay or discharge when due any tax, assessment or levy of any nature with respect
to its beneficial interest in the Collateral not later than five days prior to
the date of any proposed sale under any judgment, writ or warrant of attachment
with respect to such beneficial interest; and

 

(c)                                  it will not, without providing at least
five days prior written notice to the Trustee, change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number and will not change its type of
organization, jurisdiction of organization or other legal structure.

 

SECTION 10.  Power of Attorney.  In addition to all of the powers granted to the
Trustee pursuant to the Indenture, the Grantor hereby appoints and constitutes
the Trustee as the Grantor’s attorney-in-fact (with full power of substitution),
with full authority in the place and stead of the Grantor and in the name of the
Grantor or otherwise, from time to time in the Trustee’s reasonable discretion
to take any action and to execute any instrument that the Trustee may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

(a)                                  to ask for, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipt for moneys due and
to become due under or in respect of any of the Collateral,

 

(b)                                 to receive, indorse and collect any drafts
or other instruments, documents and chattel paper,

 

(c)                                  to file any claims or take any action or
institute any proceedings that the Trustee may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Trustee with respect to any of the Collateral, and

 

11

--------------------------------------------------------------------------------


 

(d)                                 to pay or discharge any taxes or liens
levied or placed upon the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same all as determined by the Trustee in its
sole discretion, it being understood that any such payments made by the Trustee
shall become part of the Secured Obligations of the Grantor to the Trustee, and
shall be due and payable immediately upon demand;

 

provided, however, that the Trustee shall have no obligation to perform any of
the foregoing actions. The Trustee’s authority under this Section 10 shall
include, without limitation, the authority to endorse and negotiate any checks
or instruments representing proceeds of Collateral in the name of the Grantor,
execute and give receipt for any certificate of ownership or any document
constituting Collateral, transfer title to any item of Collateral, authorize the
filing of any financing statements (to the extent permitted by applicable law)
or any other documents reasonably deemed necessary or appropriate by the Trustee
to preserve, protect or perfect the security interest in the Collateral and to
file the same, prepare, file and sign the Grantor’s name on any notice of lien,
and to take any other actions arising from or incident to the powers granted to
the Trustee in this Agreement. This power of attorney is coupled with an
interest and is irrevocable by the Grantor.

 

SECTION 11.  No Assumption of Duties; Reasonable Care.  The rights and powers
conferred on the Trustee hereunder are solely to preserve and protect the
security interest of the Trustee and the Holders of the Notes in and to the
Collateral granted hereby and shall not be interpreted to, and shall not, impose
any duties on the Trustee in connection therewith other than those expressly
provided herein or in the Indenture or imposed under applicable law. Except as
provided by herein, by applicable law or by the Indenture, the Trustee shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Trustee accords similar property held by
itself for its own account, it being understood that the Trustee, in its
capacity as such, shall not have any responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities or other
matters relative to any Collateral, whether or not the Trustee has or is deemed
to have knowledge of such matters, (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral or (c) investing or
reinvesting any of the Collateral or any loss on any investment. Without
limiting any rights of the Trustee hereunder, the rights and limitations upon
the liability of the Trustee set forth in Article 5 of the Indenture are
expressly incorporated herein and made a part hereof and shall extend to the
role of the Trustee as Pledged Securities Intermediary.

 

SECTION 12.  Indemnity.  The Grantor shall indemnify, hold harmless and defend
the Trustee, the Pledged Securities Intermediary and each of their respective
directors, officers, agents and employees, from and against any and all claims,
actions, obligations, liabilities and expenses, including defense costs,
investigative fees and costs, and legal fees and damages arising from their
execution of or performance under this Agreement, except to the extent that such
claim, action, obligation, liability or expense is directly attributable to the
bad faith, gross

 

12

--------------------------------------------------------------------------------


 

negligence or willful misconduct of such indemnified person. This
indemnification shall survive the termination of this Agreement.

 

SECTION 13.  Remedies Upon Event of Default.  If any Event of Default shall have
occurred and be continuing:

 

(a)                                  The Trustee may exercise, in addition to
all other rights given by law or by this Agreement or the Indenture, all of the
rights and remedies with respect to the Collateral of a secured party under the
Uniform Commercial Code as in effect from time to time in any relevant
jurisdiction and also may, without notice except as specified below, (i) sell,
redeem or liquidate any of the Collateral, (ii) transfer any or all of the
Collateral to any account designated by the Trustee, including an account or
accounts established in the Trustee’s name, (iii) register title to any
Collateral in any name specified by the Trustee, including the name of the
Trustee or any of its nominees or agents, without reference to any interest of
the Grantor, or (iv) sell the Collateral or any part thereof in one or more
parcels at any broker’s board or at public or private sale, in one or more sales
or lots, at any of the Trustee’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Trustee may deem
commercially reasonable.  The Grantor agrees that the Collateral is of a type
customarily sold on recognized markets and, accordingly, that no notice to any
Person is required before any sale of any of the Collateral pursuant to the
terms of this Agreement; provided, however that, without prejudice to the
foregoing, to the extent notice of any such sale shall be required by law, the
Grantor agrees that at least ten days’ notice to the Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Trustee shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. The
Trustee may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The purchaser of any
or all Collateral so sold shall thereafter hold the same absolutely free from
any claim, encumbrance or right of any kind whatsoever created by or through the
Grantor. Any sale of the Collateral conducted in conformity with reasonable
commercial practices of banks, insurance companies, commercial finance
companies, or other financial institutions disposing of property similar to the
Collateral shall be deemed to be commercially reasonable. The Trustee or any
Holder of Notes may, in its own name or in the name of a designee or nominee,
buy any of the Collateral at any public sale and, if permitted by applicable
law, at any private sale. All expenses (including court costs and reasonable
attorneys’ fees, expenses and disbursements) of, or incident to, the enforcement
of any of the provisions hereof shall be recoverable from the proceeds of the
sale or other disposition of the Collateral.  If there are insufficient Pledged
Securities together with proceeds of Pledged Securities and other Collateral in
the Pledge Account to make any required payment on the Secured Obligations, the
Grantor shall be liable to the Trustee for any deficiency.

 

(b)                                 All cash proceeds received by or on behalf
of the Trustee in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral may, following the payment of the
reasonable fees and expenses of the Trustee, be held by the Trustee (or by the

 

13

--------------------------------------------------------------------------------


 

Pledged Securities Intermediary on its behalf) as collateral for, and/or then or
at any time thereafter applied (after payment of any amounts payable to the
Trustee pursuant to Section 14) in whole or in part by the Trustee as provided
in clause SECOND of Section 4.13 of the Indenture.  Any surplus of such cash or
cash proceeds held by or on behalf of the Trustee and remaining after payment in
full of all the Secured Obligations shall be paid over as provided in clause
THIRD of Section 4.13 of the Indenture.

 

(c)                                  The Trustee may, without notice to the
Grantor except as required by law and at any time or from time to time, charge,
set-off and otherwise apply all or any part of the Secured Obligations against
the Pledge Account or any part thereof.

 

(d)                                 The Grantor further agrees to use its
commercially reasonable efforts to do or cause to be done all such other acts as
may be necessary to make such sale or sales of all or any portion of the
Collateral pursuant to this Section 13 valid and binding and in compliance with
any and all other applicable requirements of law. The Grantor further agrees
that a breach of any of the covenants contained in this Section 13 will cause
irreparable injury to the Trustee and the Holders of the Notes, that the Trustee
and the Holders of the Notes have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 13 shall be specifically enforceable against the Grantor and, to the
fullest extent permitted by law, the Grantor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred and is continuing.

 

SECTION 14.  Expenses.  The Grantor will promptly upon demand pay to the Trustee
and the Pledged Securities Intermediary the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees, expenses and
disbursements of counsel, experts and agents retained by the Trustee or the
Pledged Securities Intermediary, as the case may be, that the Trustee or the
Pledged Securities Intermediary, as the case may be, may incur in connection
with (a) the review, negotiation and administration of this Agreement, (b) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (c) the exercise or enforcement of any
of the rights of the Trustee and the Holders of the Notes hereunder or (d) the
failure by the Grantor to perform or observe any of the provisions hereof.

 

SECTION 15.  Miscellaneous Provisions.

 

Section 15.1.  Notices.  Any notice or other communication given hereunder shall
be sufficiently given if in writing and delivered in person or mailed by first
class mail, commercial courier service or telecopier communication, addressed as
follows:

 

14

--------------------------------------------------------------------------------


 

IF TO THE GRANTOR:

 

Nektar Therapeutics
150 Industrial Road
San Carlos, California 94070
Attention:  Chief Financial Officer
Fax: 650-631-3150

 

IF TO THE TRUSTEE OR PLEDGED SECURITIES INTERMEDIARY:

 

J.P. Morgan Trust Company, National Association
560 Mission Street
13th Floor
San Francisco, California 94105
Attention:  Institutional Trust Services
Fax: 415-315-7585

 

All such notices and other communications shall, when mailed, delivered or
telecopied, respectively, be effective when deposited in the mails, delivered or
telecopied, respectively, addressed as aforesaid.

 

Section 15.2.  No Adverse Interpretation of Other Agreements.  This Agreement
may not be used to interpret another pledge, security or debt agreement of the
Grantor or any subsidiary thereof. No such pledge, security or debt agreement
(other than the Indenture) may be used to interpret this Agreement.

 

Section 15.3.  Severability.  The provisions of this Agreement are severable,
and if any clause or provision shall be held invalid, illegal or unenforceable
in whole or in part in any jurisdiction, then, to the fullest extent permitted
by law, such invalidity or unenforceability shall affect in that jurisdiction
only such clause or provision, or part thereof, and shall not in any manner
affect such clause or provision in any other jurisdiction or any other clause or
provision of this Agreement in any jurisdiction.

 

Section 15.4.  Headings.  The headings in this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

 

Section 15.5.  Counterpart Originals.  This Agreement may be signed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall together constitute one and the same agreement.

 

Section 15.6.  Benefits of Agreement.  Nothing in this Agreement, express or
implied, shall give to any Person, other than the parties hereto and their
successors hereunder, and the

 

15

--------------------------------------------------------------------------------


 

Holders of the Notes, any benefit or any legal or equitable right, remedy or
claim under this Agreement.

 

Section 15.7.  Amendments, Waivers and Consents.  Any amendment or waiver of any
provision of this Agreement and any consent to any departure by the Grantor from
any provision of this Agreement shall be effective only if made or duly given in
compliance with all of the terms and provisions of the Indenture, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided that an amendment or supplement to
this Agreement for the purpose contemplated by Section 16 may be entered into by
the Grantor, the Trustee and the Pledged Securities Intermediary without the
consent of any Holder, so long as such amendment or supplement is reasonably
satisfactory in form and substance to the Grantor, the Trustee and the Pledged
Securities Intermediary.  Neither the Trustee nor any Holder of Notes shall be
deemed, by any act, delay, indulgence, omission or otherwise, to have waived any
right or remedy hereunder or to have acquiesced in any Event of Default or in
any breach of any of the terms and conditions hereof.  Failure of the Trustee or
any Holder of Notes to exercise, or delay in exercising, any right, power or
privilege hereunder shall not preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the Trustee or
any Holder of Notes of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Trustee or such Holder
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

 

Section 15.8.  Interpretation of Agreement.  To the fullest extent permitted by
applicable law, acceptance of or acquiescence in a course of performance
rendered under this Agreement shall not be relevant to determine the meaning of
this Agreement even though the accepting or acquiescing party had knowledge of
the nature of the performance and opportunity for objection.

 

Section 15.9.  Continuing Security Interest; Termination.

 

(a)                                  This Agreement shall create a continuing
security interest in and to the Collateral and shall, unless otherwise provided
in this Agreement, remain in full force and effect until the payment in full in
cash of the Secured Obligations. This Agreement shall be binding upon the
Grantor, its transferees, successors and assigns, and shall inure, together with
the rights and remedies of the Trustee hereunder, to the benefit of the Trustee,
the Holders of the Notes, the Pledged Securities Intermediary and their
respective successors, transferees and assigns.

 

(b)                                 This Agreement (other than Grantor’s
obligations under Sections 12 and 14) shall terminate upon the earlier of (i)
the payment in full in cash of the Secured Obligations and (ii) the payment in
full in cash of the first six scheduled interest payments on all of the Notes. 
At such time, the Trustee shall, pursuant to an Issuer Order, direct the Pledged
Securities Intermediary to promptly transfer to the Grantor all of the
Collateral hereunder that has not been sold, disposed of, retained or applied by
or on behalf of the Trustee in accordance with the terms

 

16

--------------------------------------------------------------------------------


 

of this Agreement and the Indenture and take all other actions that are
necessary to release the security interest created by this Agreement in and to
the Collateral, including the execution and delivery of all termination
statements necessary to terminate any financing or continuation statements filed
with respect to the Collateral.  Such transfer shall be without warranty by or
recourse to the Trustee in its capacity as such, except as to the absence of any
liens on the Collateral created by or arising through the Trustee, and shall be
at the expense of the Grantor.

 

Section 15.10.  Survival of Representations and Covenants.  All representations,
warranties and covenants of the Grantor contained herein shall survive the
execution and delivery of this Agreement and the termination of this Agreement.

 

Section 15.11.  Waivers.  The Grantor, to the fullest extent permitted by
applicable law, waives presentment and demand for payment of any of the
Obligations, protest and notice of dishonor or default with respect to any of
the Obligations, and all other notices to which the Grantor might otherwise be
entitled, except as otherwise expressly provided herein or in the Indenture.

 

Section 15.12.  Authority of the Trustee.

 

(a)                                  The Trustee shall have and be entitled to
exercise all powers hereunder that are specifically granted to it by the terms
hereof, together with such powers as are reasonably incident thereto. The
Trustee may perform any of its duties hereunder or in connection with the
Collateral by or through agents or employees and shall be entitled to retain
counsel and to act in reliance upon the advice of counsel concerning all such
matters. Except as otherwise expressly provided in this Agreement or the
Indenture, neither the Trustee nor any director, officer, employee, attorney or
agent of the Trustee shall be liable to the Grantor for any action taken or
omitted to be taken by the Trustee, in its capacity as Trustee, hereunder,
except for its own bad faith, gross negligence or willful misconduct, and the
Trustee shall not be responsible for the validity, effectiveness or sufficiency
hereof or of any document or security furnished pursuant hereto. The Trustee and
its directors, officers, employees, attorneys and agents shall be entitled to
rely on any communication, instrument or document reasonably believed by it or
them to be genuine and correct and to have been signed or sent by the proper
person or persons.

 

(b)                                 The Grantor acknowledges that the rights and
responsibilities of the Trustee under this Agreement with respect to any action
taken by the Trustee or the exercise or non-exercise by the Trustee of any
option, right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Trustee and the
Holders of the Notes, be governed by the Indenture and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Trustee and the Grantor, the Trustee shall be conclusively presumed to be
acting as agent for the Holders of the Notes with full and valid authority so to
act or refrain from acting, and the Grantor shall not be obligated or entitled
to make any inquiry respecting such authority.

 

17

--------------------------------------------------------------------------------


 

Section 15.13.  Final Expression.  This Agreement, together with the Indenture
and any other agreement executed in connection herewith, is intended by the
parties as a final expression of this Agreement and is intended as a complete
and exclusive statement of the terms and conditions thereof.

 

Section 15.14.  Rights of Holders of the Notes. No Holder of Notes shall have
any independent rights hereunder other than those rights granted to individual
Holders of the Notes pursuant to the Indenture; provided that nothing in this
subsection shall limit any rights granted to the Trustee under the Notes or the
Indenture.

 

Section 15.15.  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial;
Waiver of Damages.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED UNDER THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 ANYTHING CONTAINED IN THIS AGREEMENT OR IN
ANY OTHER AGREEMENT BETWEEN THE TRUSTEE AND THE PLEDGED SECURITIES INTERMEDIARY
TO THE CONTRARY NOTWITHSTANDING, THE “PLEDGED SECURITIES INTERMEDIARY’S
JURISDICTION” WITH RESPECT TO THE PLEDGED SECURITIES FOR PURPOSES OF SECTIONS
8-110(e), 9-305(a)(3) AND 9-304(b)(1) OF THE UCC SHALL BE THE STATE OF NEW YORK.

 

(c)                                  FOR ANY SUIT, ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT, THE GRANTOR HEREBY AGREES TO SUBMIT TO THE
JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED IN THE CITY OF NEW YORK.

 

(d)                                 THE GRANTOR AGREES THAT THE TRUSTEE SHALL,
IN ITS CAPACITY AS TRUSTEE OR IN THE NAME AND ON BEHALF OF ANY HOLDER OF NOTES,
HAVE THE RIGHT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW (AND TO THE
EXTENT THE TRUSTEE HAS RECEIVED INDEMNITY DEEMED SATISFACTORY TO IT AND HAS
AGREED TO DO SO), TO PROCEED AGAINST THE GRANTOR OR THE COLLATERAL IN A COURT IN
ANY LOCATION REASONABLY SELECTED IN GOOD FAITH (AND HAVING PERSONAL OR IN REM
JURISDICTION OVER THE GRANTOR OR THE COLLATERAL, AS THE CASE MAY BE) TO ENABLE
THE TRUSTEE TO REALIZE ON SUCH COLLATERAL, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER ENTERED IN FAVOR OF THE TRUSTEE. THE GRANTOR AGREES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THAT IT WILL NOT ASSERT ANY COUNTERCLAIMS,
SETOFFS OR CROSSCLAIMS IN ANY PROCEEDING BROUGHT BY THE TRUSTEE TO REALIZE ON
SUCH PROPERTY OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
TRUSTEE, EXCEPT FOR SUCH COUNTERCLAIMS, SETOFFS OR CROSSCLAIMS WHICH, IF NOT
ASSERTED IN ANY SUCH PROCEEDING, COULD NOT OTHERWISE BE BROUGHT OR

 

18

--------------------------------------------------------------------------------


 

ASSERTED.  THE GRANTOR WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN THE CITY OF
NEW YORK IN THE BOROUGH OF MANHATTAN ONCE THE TRUSTEE HAS COMMENCED A PROCEEDING
DESCRIBED IN THIS PARAGRAPH INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS.

 

(e)                                  THE GRANTOR AGREES THAT NONE OF ANY HOLDER
OF NOTES, (EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT OR THE INDENTURE) THE
TRUSTEE IN ITS CAPACITY AS TRUSTEE, OR J.P. MORGAN IN ITS CAPACITY AS PLEDGED
SECURITIES INTERMEDIARY SHALL HAVE ANY LIABILITY TO THE GRANTOR (WHETHER ARISING
IN TORT, CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY THE GRANTOR IN CONNECTION
WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO, THE TRANSACTIONS CONTEMPLATED
AND THE RELATIONSHIP ESTABLISHED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR
EVENT OCCURRING IN CONNECTION THEREWITH, UNLESS SUCH LOSSES WERE THE RESULT OF
ACTS OR OMISSIONS ON THE PART OF THE TRUSTEE OR SUCH HOLDERS OF NOTES, AS THE
CASE MAY BE, CONSTITUTING BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(f)                                    TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE GRANTOR WAIVES THE POSTING OF ANY BOND OTHERWISE REQUIRED OF
THE TRUSTEE OR ANY HOLDER OF NOTES IN CONNECTION WITH ANY JUDICIAL PROCESS OR
PROCEEDING TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER PERTAINING TO THIS
AGREEMENT OR ANY RELATED AGREEMENT OR DOCUMENT ENTERED IN FAVOR OF THE TRUSTEE
OR ANY HOLDER OF NOTES, OR TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY
RESTRAINING ORDER OR PRELIMINARY OR PERMANENT INJUNCTION, THIS AGREEMENT OR ANY
RELATED AGREEMENT OR DOCUMENT BETWEEN THE GRANTOR ON THE ONE HAND AND THE
TRUSTEE AND/OR THE HOLDERS OF THE NOTES ON THE OTHER HAND.

 

SECTION 16.  Provisions Relating to Additional Notes.  The Grantor and the
Trustee, on behalf of the Holders of the Notes originally issued on the date
hereof (the “Initial Notes”) and on behalf of the Holders of any additional
Notes issued in one or more series from time to time after the date hereof in
accordance with the provisions of the Indenture (the “Additional Notes”), hereby
acknowledge that the Grantor may issue Additional Notes from time to time after
the date hereof and that, pursuant to the terms of the Indenture, the Initial
Notes and any Additional Notes will be treated as part of a single class for all
purposes under the Indenture.  Accordingly, anything contained herein to the
contrary notwithstanding, (a) upon the issuance of any Additional Notes (i) for
all purposes under this Agreement the term “Notes” shall thereafter include such
Additional Notes; provided that any references herein to the first six scheduled
interest payments due on the Notes shall mean, with respect to such Additional
Notes, only such

 

19

--------------------------------------------------------------------------------


 

number, if any, of the first six scheduled interest payments on the Notes as
shall then remain at the time such Additional Notes are originally issued (such
number, if any, of the first six scheduled interest payments on the Notes that
shall remain at such time being the “Covered Interest Payments” in respect of
such Additional Notes), (ii) in the event that any Additional Notes are issued
prior to such time as the first six scheduled interest payments on the Notes
shall have been paid in full, the Grantor shall purchase or cause to be
purchased, for the account of the Pledged Securities Intermediary for credit to
the Pledge Account, additional security entitlements with respect to U. S.
Government Securities (such security entitlements being, collectively, the
“Additional Pledged Securities”) in an amount that will be sufficient, upon
receipt of the scheduled interest and principal payments in respect thereof, to
provide for the payment of all Covered Interest Payments in respect of such
Additional Notes, and (iii) for all purposes under this Agreement (including
without limitation Section 4(b)) the term “Pledged Securities” shall thereafter
include any such Additional Pledged Securities, and (b) as provided in
Section 15.7, in connection with the issuance of any Additional Notes, the
parties hereto shall be permitted to enter into such amendments or supplements
to this Agreement as may be necessary or advisable in order to give effect to
the provisions of this Section 16 without the consent of the Holders of the
Initial Notes or the Holders of any Additional Notes that are outstanding at the
time of such issuance.  For the avoidance of doubt and without limiting the
generality of the foregoing, the Grantor and the Trustee, on behalf of the
Holders of the Notes, hereby acknowledge and agree that the Holders of the
Initial Notes and the Holders of any Additional Notes shall be entitled to share
ratably in the benefits of this Agreement.  In the event that the Grantor shall
issue Additional Notes on more than one occasion, then the provisions of this
Section 16 shall apply to such successive issuances of Additional Notes, mutatis
mutandis.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor, the Trustee and the Pledged Securities
Intermediary have each caused this Agreement to be duly executed and delivered
as of the date first above written.

 

 

Grantor:

 

 

 

NEKTAR THERAPEUTICS

 

 

 

 

 

By:

/s/ Ajit S. Gill

 

 

 

Name: Ajit S. Gill

 

 

Title: Chief Executive Officer and
President

 

 

 

 

 

Trustee:

 

 

 

J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James Nagy

 

 

 

Name:  James Nagy

 

 

Title:  Assistant Vice President

 

 

 

 

 

Pledged Securities Intermediary:

 

 

 

J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James Nagy

 

 

 

Name:  James Nagy

 

 

Title:  Assistant Vice President

 

21

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PLEDGED SECURITIES

 

SECURITY

 

CUSIP NO.

 

MATURITY

 

PRINCIPAL
AMOUNT AT
MATURITY

 

 

 

 

 

 

 

 

 

United States Treasury

 

912820DJ3

 

11/15/03

 

227,000

 

United States Treasury

 

912833FU9

 

05/15/04

 

504,000

 

United States Treasury

 

912833FV7

 

11/15/04

 

504,000

 

United States Treasury

 

912833FW5

 

05/15/05

 

504,000

 

United States Treasury

 

912833FX3

 

11/15/05

 

504,000

 

United States Treasury

 

912833FY1

 

05/15/06

 

504,000

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

2,747,000

 

 

22

--------------------------------------------------------------------------------